Case 3:15-cv-00162 Document 235 Filed on 10/22/19 in TXSD Page 1 of 1

HEARING MINUTES

Cause No: 3:15-cv-00162

Style: State of Texas et al v. United States Environmental Protection

Agency et al
Hearing Type: Motion Hearing

Appearances: —
Counsel

Amber Ahmed

Timothy Bishop
Lowell Rothschild
Jonathan Brightbill

Catherine Rahm

Date: October 22, 2019
Time: 10:23-10:51 A.M.

Representing

Plaintiffs, State of Texas, et al.

Consol Plaintiffs, American Farm
Bureau Federation, et al.

Consol Plaintiff, Texas Alliance for
Responsible Growth

Defendant, United States Environmental
Protection Agency

Intervenor Defendant, Natural
Resources Defense Council

ERO: C. Gutierrez
Law Clerk: B. Zubay

At the hearing, the following rulings were made as stated on the record:

1. The Motion for Reconsideration of Plaintiffs in Numbers 3:15-cv-165 and
3:15-cv-266 (Dkt. 204), the States’ Motion for Reconsideration (Dkt. 205),
and Defendant-Intervenors’ Motion to Hold Case in Abeyance (Dkt. 220) are

taken under advisement.
